Title: To Thomas Jefferson from Benjamin Harrison, 2 January 1784
From: Harrison, Benjamin
To: Jefferson, Thomas


        
          Sir
          Council Chamber Jany 2d. 1784
        
        I have nothing to communicate to you either interesting or entertaining, the bad weather having cut off all communication with the country.
        Your favor of the 24th. ultimo really alarms me. Your fears of great britains taking advantage of any slip or neglect of ours are just, and what is still more to be dreaded than their resentment is the falling off of our allies in Europe who will never enter into a war again to defend a people who will appear altogether unworthy of support and that will not give up a little of their domestic pleasures for the greatest national concerns. I wish you very many happy years and am with great truth your most obt. &c.
        
          B.H.
        
      